TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00716-CV


Hydi Wall, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. FM307244, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's appointed attorney, Ms. Cheryl Hindera, has filed a motion to withdraw
as counsel.  This Court may not grant the motion because the effect would be to leave the indigent
appellant without counsel.  Therefore, the motion is dismissed and counsel is instructed to refile her
motion in the district court.  That court may grant or deny the motion at its discretion.  If counsel is
permitted to withdraw, the court shall immediately appoint substitute counsel to effectively represent
appellant in this appeal.  If substitute counsel is appointed, the district court's order appointing
counsel shall be forwarded to the clerk of this Court.
		It is ordered December 17, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish